Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00664-CV

                                      Stephen TORRES,
                                          Appellant

                                               v.

                                 CITY OF SAN ANTONIO,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13430
                       Honorable Stephani A. Walsh, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of the appeal are taxed against the City of San Antonio.

       SIGNED December 7, 2016.


                                                _____________________________
                                                Rebeca C. Martinez, Justice